Citation Nr: 0931362	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-17 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1976 until 
September 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.

The Board notes at the outset that service connection was 
denied for depressive neurosis in an unappealed April 2002 
rating action.  A December 2007 rating decision denied as 
request to reopen a claim for that same disability, which was 
not appealed.  Thus, the instant claim is limited to the 
issue of PTSD.  


FINDING OF FACT

The preponderance of the competent evidence of record does 
not demonstrate a current diagnosis of PTSD; the Veteran's 
claimed in-service stressors are not capable of verification, 
and there is no evidence to show that he engaged in combat 
with the enemy.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 4.125 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in March 2006 and June 2007 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
supplemental statement of the case in October 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records and service personnel 
records have been obtained. Records from the Veteran's 
private physician have also been obtained.  Furthermore, the 
Veteran was afforded a VA examination in June 2005 in which 
the examiner was provided the claims file for review, took 
down the Veteran's history, considered private medical 
evidence and reached a conclusion based on his examination 
that is consistent with the record.  The examination is found 
to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the above evidence, the 
Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements 
and concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for 
PTSD.  Veterans are entitled to compensation from VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service). To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  The absence of any 
one element will result in the denial of service connection. 
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for posttraumatic stress disorder requires 
(1) medical evidence diagnosing the condition in accordance 
with § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred. 

Regarding the question of the occurrence of an in-service 
stressor to support the diagnosis of post-traumatic stress 
disorder, the evidence necessary to establish the occurrence 
of an in-service stressor varies depending on whether or not 
the Veteran engaged in combat with the enemy. Gaines v. West, 
11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
Veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor. Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

The Veteran contends to suffer from PTSD as a result of 
several in-service events.  Specifically, on a stressor 
report submitted in March 2005, the Veteran stated that 
during basic training he was ordered to march in formation 
with a cast on his left leg; he was diagnosed with hiatus 
hernia; was ordered to kick and hit children to keep them out 
of a trash truck; and he was diagnosed with depressive 
neurosis.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat, nor has combat otherwise been demonstrated.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

The Veteran's service treatment records do not reflect 
treatment for PTSD.  However, the Veteran was diagnosed with 
alcoholism, depressive neurosis, immature personality and 
explosive personality.

Based on the foregoing, the service treatment records do not 
show a diagnosis of PTSD during active duty.  However, this 
does not in itself preclude a grant of service connection.  
Again, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that service 
connection is warranted for PTSD. 

Following separation from active service in September 1978, 
VA clinical records show psychiatric treatment in 2002 and 
2003.  Specifically, such treatment related to depression and 
substance abuse, though a September 2003 record did note PTSD 
symptoms.  The first actual diagnosis of PTSD is seen in a 
March 2005 letter from the Veteran's private physician, Dr. 
R.B.  In his letter to the Board, Dr. R.B. stated that his 
diagnosis was based in part on treatment notes from September 
2002 through December 2003 and in part on information 
contained in a series of biographical notes written by the 
Veteran at Dr. R.B.'s request.  Based on this information, 
the doctor identified several stressors which led to the 
Veteran's PTSD.  First, he stated that while in basic 
training the Veteran was placed on a medical hold while 
recovering from tendonitis.  During this recovery period, the 
Veteran became aware that sailors frequently attempted 
suicide.  Moreover, following the injury, his drill 
instructor required him to march on crutches, which was very 
painful and prevented his tendons from healing properly.  
Next, while stationed in the Philippines, the Veteran's 
duties included using physical force to prevent children from 
gaining access to a military truck used to transport garbage 
to a local landfill.  Such force included kicking and pushing 
children.  Finally, the letter to VA indicates that the 
Veteran witnessed a Provost Marshal shoot a sailor who was on 
the street after curfew while in the Philippines.  
Additionally, at a subsequent VA examination in June 2005, he 
stated that he saw a mutilated body floating in a river 
during service.

Further regarding the June 2005 VA examination, the examiner 
reviewed the Veteran's claims file and service treatment 
records.  The Board notes that the examiner's review was 
exceptionally thorough in its review of the Veteran's 
history, including discussions of physiological evaluations 
in 1978.  The examination reveals the Veteran to be a poor 
historian.  For example, the Veteran told the VA examiner 
that he "never had any psychiatric care" while in the Navy.  
This contention is contradicted by the record, which 
indicates numerous psychiatric evaluations and reports of 
treatment.  Although he reported the same stressors to the VA 
examiner as he had reported elsewhere in the record, he also 
admitted that he did not have full recall of all events 
during his time in the Navy due to alcohol consumption.  The 
examiner diagnosed the Veteran with major depressive 
disorder, alcohol abuse and cannabis abuse.  He found that 
the Veteran did not meet the criteria for PTSD.  In reaching 
this conclusion, the examiner noted that the Veteran's 
symptoms of arousal and irritability appeared to exist prior 
to the claimed stressors.  Additionally he found that 
anhedonia, social isolation, estrangement and sense of a 
foreshortened future were all attributable to depression and 
not to PTSD.  The examiner went on to state that, in his 
professional opinion, the described stressors did not meet 
the criteria for PTSD.

In May 2006, the Veteran reported to a VA clinic for a 
medication follow-up.  He told the attending staff 
psychiatrist that he remembered kicking and pushing 
individuals who were trying to rout through trash being left 
at a dump site.  He claimed to vividly recall pushing a 
Filipino boy with one eye off of the dump truck that he was 
assigned to.  The Veteran indicated that after this incident 
he became depressed and began having nightmares and 
flashbacks.  The staff psychiatrist indicated that the 
Veteran had non-combat PTSD, per history.

The competent evidence presents the Board with competing 
diagnoses.  In considering the evidence, it is noted that the 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence." Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, 
the Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).

Here the opinion offered by the VA examiner in June 2005 is 
found to be of more probative value than that offered by Dr. 
R.B. or by the staff psychiatrist in May 2006.  In so 
finding, the Board notes that the VA examiner had access to 
the Veteran's service treatment records and claims file, and 
he expressly considered the Veteran's history of treatment 
for other disorders.  In contrast, the Dr. R.B. did not have 
access to any information other than that provided by the 
Veteran, who has admitted to being a poor historian with 
regard to events during service.  The opinion offered in May 
2006 by the VA staff psychiatrist is of little probative 
value for the same reasons.
 
In considering the lay and medical history as detailed above, 
the Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's feelings of depression and 
isolation are capable of lay observation, and to this extent 
his statements constitute competent evidence.  However, the 
question of whether a valid diagnosis of PTSD exists involves 
complex medical questions that the Veteran, as a layperson, 
is not competent to address.


In conclusion the Board finds that the only probative 
evidence of record indicates that the Veteran does not have a 
current diagnosis of PTSD.  Accordingly, the Veteran's claim 
must be denied.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).  

Assuming, arguendo, that the Veteran does have PTSD, he has 
failed to provided adequate information for VA to verify the 
alleged stressors.  Without corroborative evidence that 
substantiates or verifies the Veteran's statements as to the 
occurrence of the claimed in-service stressors, the claim 
fails.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In conclusion, the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is not 
applicable.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


